ACCEPTED
                                                                                   06-15-00136-CR
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                            11/20/2015 11:34:17 AM
                                                                                  DEBBIE AUTREY
                                                                                            CLERK

                            No. 06-15-00136-CR

BRONCHEA GERAD WALKER                 §        IN THE SIXTH        FILED IN
                                                            6th COURT OF APPEALS
                                      §                       TEXARKANA, TEXAS
v.                                    §        COURT     OF11/20/2015
                                                             APPEALS  11:34:17 AM
                                      §                         DEBBIE AUTREY
                                                                    Clerk
THE STATE OF TEXAS                    §        TEXARKANA, TEXAS


               UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE APPELLANT’S BRIEF

     COMES NOW Bronchea Gerad Walker, Appellant in the above-styled

and numbered cause, and makes and files this Unopposed Motion for an

Extension of Time to file the Appellant’s Brief, and in support thereof shows

the Court as follows:

                                      I.

     The trial court imposed sentence on June 25, 2015. The reporter’s

record was filed on September 8, 2015. The clerk’s record was filed on

October 23, 2015. The appellant’s brief is due on November 23, 2015. No

previous extensions have been requested or granted. Appellant requests an

additional 30 days to file the appellant’s brief, extending the deadline until

December 23, 2015.
                                                   II.

        Appellant needs additional time to file the appellant’s brief because

other trial and appellate matters have prevented counsel from preparing the

brief in this case.

        Counsel has recently prepared and filed: (1) an appellant’s brief in the

Fifth Circuit Court of Appeals on November 5, 2015 in cause no. 15-50745,

USA v. Helms; and (2) an appellant’s brief in this Court on November 18,

2015 in cause no. 06-15-00133-CR, Battle v. State.

        In addition to the current deadline for the appellant’s brief in this

appeal, counsel has the following upcoming appellate deadlines: (1) answer

to application for postconviction habeas application on November 24, 2015

in trial court cause no. 2011-1921-C2A, Ex parte Felan, in the 54th District

Court of McLennan County in which counsel has been appointed as attorney

pro tem for the State; (2) PDR on November 30, 2015 in the Court of Criminal

Appeals from cause no. 10-14-00107-CR, Reid v. State in the Waco Court of

Appeals; (3) PDR on November 30, 2015 in the Court of Criminal Appeals

from cause no. 10-14-182-CR, Anderson v. State in the Waco Court of

Appeals; (4) oral argument in this Court in cause no. 06-15-00086-CV, In re

Tyndell; (5) PDR on December 7, 2015 in the Court of Criminal Appeals from

Motion for Extension of Time to File Appellant’s Brief               Page 2
cause no. 10-14-00268-CR, Smith v. State in the Waco Court of Appeals; and

(6) appellant’s brief on December 14, 2015 in cause no. 07-15-00267-CR,

Fraser v. State, in the Amarillo Court of Appeals.

        In addition, counsel is set for jury trial in cause no. 2014-2176-3, In the

Interest of Z.X.W., a Child, in the 74th District Court of McLennan County

on December 14, 2015. This is a parental rights termination case that will take

several days to try.

        In addition, counsel has numerous other case settings, hearings and

appellate deadlines in the upcoming weeks.

                                                   III.

        Appellant’s counsel has conferred with counsel for the State, and the

State DOES NOT oppose this motion.

        WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court grant a 30-day extension for the filing of the appellant’s brief and such

other and further relief to which he may show himself justly entitled.




Motion for Extension of Time to File Appellant’s Brief                 Page 3
                                                         Respectfully submitted,



                                                            /s/ Alan Bennett
                                                         E. Alan Bennett
                                                         Counsel for Appellant
                                                         SBOT #02140700

                                                         Sheehy, Lovelace & Mayfield, P.C.
                                                         510 N. Valley Mills Dr., Ste. 500
                                                         Waco, TX 76710
                                                         Telephone:       (254) 772-8022
                                                         Fax:             (254) 772-9297
                                                         Email:      abennett@slmpc.com



                                     Certificate of Service

        The undersigned hereby certifies that a true and correct copy of this

document has been served by email on November 20, 2015 to counsel for the

State, Sterling Harmon, at sterling.harmon@co.mclennan.tx.us.



                                                            /s/ Alan Bennett
                                                         E. Alan Bennett




Motion for Extension of Time to File Appellant’s Brief                             Page 4